IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 KELLY SYSTEMS, INC.,                         : No. 441 WAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 LEONARD S. FIORE, INC.,                      :
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 OGP ARCHITECTS, LLP,                         :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2019, the Petition for Allowance of Appeal, the

Application to Strike, and the Application for Leave to File Reply is DENIED.